UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MEGAN BARROS,                                                                       11/14/2019

                                 Plaintiff,
                                                                  18-CV-3394 (VSB)
                     -against-
                                                       ORDER FOR LIMITED APPEARANCE
NATIONAL RAILROAD PASSENGER                                OF PRO BONO COUNSEL
CORPORATION d/b/a AMTRAK,

                                 Defendant.

Vernon S. Broderick, United States District Judge:

       The Clerk of Court is directed to attempt to locate pro bono counsel to represent the

plaintiff at a settlement conference to be conducted before a Magistrate Judge. If counsel is

located, such counsel will represent the plaintiff solely for purposes of the settlement

negotiations and that representation will terminate at the conclusion of the settlement process. If

the Clerk of Court is unable to locate counsel, the plaintiff may proceed with the settlement

process without counsel.

       If the plaintiff objects to this grant of pro bono counsel, the plaintiff must file an

objection within 14 days of the date of this order. In the event the plaintiff files such an

objection, this grant for pro bono counsel is vacated.

       Once counsel has filed a Notice of Limited Appearance of Pro Bono Counsel, the Court

will set a date for the settlement conference.

       The Clerk is respectfully directed to mail a copy of this order to the pro se Plaintiff.

SO ORDERED.

 Dated:    November 14, 2019
           New York, New York
